DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 11/12/2020.
Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kato Isamu et al. (JP 2017118815 and hereinafter Kato [As the translation is submitted with the IDS of 02/27/2020]).
As to Claim1, Kato in Fig.1-14 discloses a circuit for actively performing short-circuit (See [0049]-[0057]), comprising:
an undervoltage detecting circuit (Fig.5 sows a circuit #540 that comprises a detector (resistor) that is connected to the external power supply #15V as shown), wherein the undervoltage detecting circuit is connected to an external driving power supply (15V), and is configured to detect a driving power supply signal outputted from the external driving power supply and output, in a case that an amplitude of the driving 
an emergency power supply (550) and an gate level selecting switch (See [0035]-[0037]; figures 2, 3: drive circuit 535; MOSFET 5352) which are connected to the undervoltage detecting circuit (See [0035]; figure 2: via backup power supply circuit),
wherein in response to the emergency active short-circuit enable signal, the emergency power supply is enabled and the gate level selecting switch is controlled to switch from a first conduction path to a second conduction path (See [0035]-[0037]; figures 2, 3), to transmit an emergency power supply signal outputted from the emergency power supply to a bridge arm via the second conduction path (paragraphs [0035]-[0037]; figures 2, 3; See [0042]-[0044]; figures 5, 6), and wherein the first conduction path is a path between the bridge arm and an external bridge arm driving circuit, and the second conduction path is a path between the bridge arm and the emergency power supply (paragraphs [0049]-[0055]; figure 7: "the upper IGBTs of each phase, are all turned off and the switching elements Q 2, Q 4, Q 6 on the lower stage of each phase are all turned on."; See [0035]-[0037]; figures 2, 3; See [0042]-[0044]; figures 5, 6); and
a reverse-flow preventing circuit (Fig.5 shows a reverse-flow preventing mosfet #542 that is connected to the external power supply #15V via the detector resistor), wherein the reverse-flow preventing circuit is arranged between the external driving power supply and the emergency power supply, and is configured to insulate the driving power supply signal from the emergency power supply signal in a case that the emergency power supply is enabled (See [0035]-[0037]; figures 2, 3; and see also [0056]-[0059]).
Claim 3, Kato discloses the circuit for actively performing short-circuit according to claim 1, wherein the emergency power supply is a direct current-to-direct current (DC-DC) converter having an enable port, and an input terminal of the emergency power supply is connected to an external direct current side capacitor (See [0045]-[0048]).
As to Claim 4, Kato discloses the circuit for actively performing short-circuit according to claim 1, wherein the undervoltage detecting circuit is further configured to output, in a case of outputting the emergency active short-circuit enable signal, an emergency pulse lockout signal to the external bridge arm driving circuit, to disenable the external bridge arm driving circuit from outputting any bridge arm driving signal to the gate level selecting switch (See [0035]-[0037] and [0056]-[0059]).
As to Claim 5, Kato discloses the circuit for actively performing short-circuit according to claim 1, wherein the reverse-flow preventing circuit comprises a reverse-flow preventing diode, an anode of the reverse-flow preventing diode is connected to the external driving power supply, and a cathode of the reverse-flow preventing diode is connected to the emergency power supply (See [0035]-[0037] and [0056]-[0059]).
As to Claim 7, Kato discloses the circuit for actively performing short-circuit according to claim 1, wherein in a case that the emergency active short-circuit enable signal is at a high level, the gate level selecting switch is controlled to turn on the first conduction path; and in a case that the emergency active short-circuit enable signal is at a low level, the gate level selecting switch is controlled to turn on the second conduction path (See [0044]).
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 8
Claim 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments/Remarks
9.	As to applicant’s argument “…However, this is different from the solution of independent claim 1 of the present application. Instead, in independent claim 1, the undervoltage detecting circuit detects a driving power supply signal outputted from the external driving power supply and outputs, in a case that an amplitude of the driving power supply signal is lower than a first threshold, an emergency active short-circuit enable signal. The emergency active short-circuit enable signal is transmitted to the emergency power supply to activate the emergency power supply. The undervoltage detecting circuit does not turn off the external driving power supply. Instead, the gate level selecting switch that is connected to the undervoltage detecting circuit that switches between the two paths in response to the emergency active short-circuit enable signal. Therefore, the switch MOSFET 5352 in Kato Isamu cannot be equivalent to the gate level selecting switch of independent claim 1, and the two paths of independent claim 1 cannot be equivalent to the power supply paths disclosed by Kato Isamu, and Kato Isamu is silent regarding switching between different paths (only by means of a gate selection switch)….Kato Isamu fails to disclose a “gate level selecting switch which are connected to the undervoltage detecting circuit, wherein in response to the emergency active short-circuit enable signal, the emergency power supply is enabled and the gate level selecting switch is controlled to switch from a first conduction path to a second conduction path, to transmit an emergency power supply signal 
	In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s argument. The examiner would also like to emphasize that the claims are examined broadly using the broadest reasonable interpretation (BRI). In contrary to applicant’s argument, what is claimed by the applicant (not necessarily argued) as stated in the argued claim 1  is “ …a gate level selecting switch…” which is thought by Kato and admitted by applicant as shown above MOSFET 5352. It should also be inherent that a switch is used to turn on/off (switch – on and off) a current transmission. Hence, Kato teaches a gate level selecting switch (See [0035]-[0037]; figures 2, 3: drive circuit 535; MOSFET 5352) which are connected to the undervoltage detecting circuit (See [0035]; figure 2: via backup power supply circuit). Therefore, the rejection of independent claim 1 and it is dependent claims 3-5 and 7 are maintained.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GABRIEL AGARED/Patent Examiner, Art Unit 2846              
/KAWING CHAN/Primary Examiner, Art Unit 2846